        Case 6:19-mj-00003-JDP Document 26 Filed 08/21/20 Page 1 of 3

 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     JONATHAN HOWE
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 6:19-mj-00003-JDP
                                         )
11                     Plaintiff,        )                 DEFENDANT JONATHAN HOWE’S
                                         )                 MOTION TO TERMINATE PROBATION
12                                       )                 PURSUANT TO 18 U.S.C. § 3564(c)
     vs.                                 )                 AND ORDER
13                                       )
                                         )
14   JONATHAN HOWE,                      )                 Date: May 18, 2021
                                         )                 Time: 10:00 AM
15                                       )                 Judge: Hon. Jeremy D. Peterson
                       Defendant.        )
16   ____________________________________)
17

18          TO THE HONORABLE JEREMY D. PETERSON, UNITED STATES

19   MAGISTRATE JUDGE AND ACTING LEGAL OFFICER FOR THE NATIONAL PARK

20   SERVICE, SEAN ANDERSON:
21          NOTICE IS HEREBY GIVEN that Defendant Jonathan Howe, through his attorney

22   Carol Ann Moses, does hereby move to terminate his probation early pursuant to 18 U.S.C. §

23   3564(c) as he has satisfied all conditions of probation. Presently, the Defendant’s probation is set

24   to expire on May 3, 2021.

25          On December 3, 2019, the Court ordered Mr. Howe to eighteen months of unsupervised

26   probation, with the conditions that he obey all laws and complete a 90 day inpatient drug or
27   alcohol program immediately followed by a 90 day outpatient drug or alcohol program. He was

28   also ordered to pay a $20.00 special assessment fee totaling a $20.00 financial obligation.

     MOTION TO TERMINATE
     PROBATION
                                                                                                        1
        Case 6:19-mj-00003-JDP Document 26 Filed 08/21/20 Page 2 of 3

 1          On August 11, 2020, a Review Hearing was held. During this hearing the Court supported

 2   a proposal made by United States Probation Officer, Kendall Millhouse, requesting that Mr.

 3   Howe’s probation be terminated early upon payment of his $20.00 special assessment.

 4          Mr. Howe paid his $20.00 financial obligation in full on August 12, 2020. Probation

 5   Officer Kendall Millhouse reports that Mr. Howe has remained in full compliance with the terms

 6   of his probation and all has been asked of him.

 7          Mr. Howe respectfully requests this Court to terminate his probation early pursuant to 18

 8   U.S.C. § 3564(c).

 9

10

11   Dated: August 19, 2020                                     /s/ Carol Ann Moses
                                                                CAROL ANN MOSES
12                                                              Attorney for Defendant,
13                                                              JONATHAN HOWE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     MOTION TO TERMINATE
     PROBATION
                                                                                                        2
        Case 6:19-mj-00003-JDP Document 26 Filed 08/21/20 Page 3 of 3

 1                                                ORDER

 2            Good cause appearing, pursuant to 18 U.S.C. § 3564(c), the above request for early

 3   termination of the probationary term for JONATHAN HOWE in Case No. 6:19-mj-0003-JDP is

 4   hereby accepted and adopted as the order of this court. Probation is terminated effective today.

 5   IT IS SO ORDERED.
 6

 7   Dated:      August 21, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     MOTION TO TERMINATE
     PROBATION
                                                                                                        3
